DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/10/2020. Claims 1-11 have been amended and are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, processing device claims 1-5 are directed to  a memory; and a processor coupled to the memory, non-transitory computer readable storage medium claims 6-10 are directed to a program causing a computer to execute a process, and method claim 11 is directed to a series of 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite planning assignments of tasks, including calculating, comparing and displaying steps.  
The limitations of calculating, comparing and displaying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Additionally, the limitations of calculating, comparing and displaying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.  
Specifically, the claim elements recite calculating, when a first assignment plan, in which tasks are assigned to the person and each arm of the plurality of arms of the robot, is changed to a second assignment plan, in which one of the tasks assigned to the person in the first assignment plan is assigned to one of the plurality of arms of the robot, a working time of the person in the second assignment plan and a working time of the robot in the second assignment plan; comparing the calculated working time of the person with the calculated working time of the robot; and display a warning screen when the calculated working time of the robot is longer than the calculated working time of the person as a result of comparison.
That is, other than reciting a memory, a processor, and a display device being connected to the processor through a bus, the claim limitations merely cover managing personal behavior, including following rules or instructions, thus falling 
Additionally, other than reciting a memory, a processor, and a display device being connected to the processor through a bus, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a memory, a processor, and a display device being connected to the processor through a bus.  The memory, processor, and display device being connected to the processor through a bus in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a memory, a processor, and a display device being connected to the processor through a bus amounts to no more than mere instructions to apply the exception 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the warning screen and calculating the working time. Claims 4 and 5 further describe calculating the working time and identifying and presenting a task. Similarly, dependent claims 7-10 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a memory, a processor, and a display device being connected to the processor through a bus.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the 
In addition, as discussed in paragraph 0069 of the specification, “The above-described processing functions are implemented by a computer. In this case, a program in which processing details of the functions to be achieved by a processing device (CPU) are written are provided. The execution of the program by the computer allows the computer to implement the above described processing functions.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components.

Even assuming that the claims recite an abstract idea, the claims comply with step 2A, prong 2, by reciting additional elements that integrate any such abstract idea into a practical application.
The claims recite that the processor is configured to calculate, when a first assignment plan, in which tasks are assigned to the person and each arm of the plurality of arms of the robot, is changed to a second assignment plan, in which one of the tasks assigned to the person in the first assignment plan is assigned to one of the plurality of arms of the robot, a working time of the person in the second assignment plan and a working time of the robot in the second assignment plan, and cause a display device to display a warning screen on the display device when the 
As described above, the additional elements solve the problem of the conventional device that the process designer may not notice that the constraint conditions are not met in the middle of modifying the process plan, and an inappropriate process plan may be thereby obtained. Thus, the judicial exception is integrated into a practical application. The Examiner respectfully disagrees.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite planning assignments of tasks, including calculating, comparing and displaying steps.  
The limitations of calculating, comparing and displaying, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Additionally, the limitations of calculating, comparing and displaying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.  
That is, other than reciting a memory, a processor, and a display device being connected to the processor through a bus, the claim limitations merely cover managing personal behavior, including following rules or instructions, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Further, as discussed in § 2106.04(a)(2) III(A) of the MPEP, “In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the 
The memory, processor, and display device being connected to the processor through a bus in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a memory, a processor, and a display device being connected to the processor through a bus).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	-Carlos Morato et al (Toward Safe Human Robot Collaboration by Using Multiple Kinects Based Real-Time Human Tracking) disclose a multiple Kinects based exteroceptive sensing framework to achieve safe human-robot collaboration during assembly tasks.
 	-José de Gea Fernández et al (Multimodal sensor-based whole-body control for human–robot collaboration in industrial settings) disclose the development of a dual-arm robotic system for industrial human–robot collaboration.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                  March 10, 2021